DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 16-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional Language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light source configured to emit a nonsinusoidal light signal”; “means for determining a first estimated distance”; “means for determining a corrected distance”; in claim 16. The claim limitation uses generic placeholders “a light source, means for " coupled with functional Language “configured to” “for” without reciting sufficient structure and the generic placeholder “a light source, means for " are not preceded by a structural modifier. 
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable by Schoenberg et al. (U.S. 2018/0278910 A1) in view of Murtagh et al. (U.S. 2009/0033931 A1). 
Regarding Claim 1, Schoenberg discloses an image processing system for resolving multi-path corruption (Schoenberg, [0002] “time of flight camera systems suffer from multipath interference. This results in corrupted sensor measurements” and [0003] Removing the effect of multipath is therefore a crucial component for enhancing the accuracy of time of flight camera systems” Schoenberg teaches a time of flight camera system for resolving multipath corruption), comprising: 
a light source configured to emit a sinusoidal light signal during a first time interval (Schoenberg, [0019] “FIG. 1, a light source 110 arranged to transmit light to a scene 100 within a field of view captured via pixel array 120”and [0027] “FIG. 2 illustrates an emitted light 210 that is emitted by a time of flight camera to illuminate a scene, such as light emitted by light source 110, an emitted light pulse 212 is used to illuminate a scene, such as the sinusoidal pulse profile for emitted light pulse 212 ”and [0028] “After a brief time delay Δt, corresponding to an amount of time for the emitted light 210 to travel along a path and reach a surface in a portion of a scene (directly or indirectly)” Schoenberg teaches a light source (light source 210) to emit a sinusoidal light signal (light pulse 212) during a first time interval (time delay Δt) via an image pixels array (120); 
an image sensor comprising a plurality of pixels (Fig. 1, [0020] “The pixel array 120 may be included in an imaging sensor, a CCD sensor, a CMOS sensor”, the image sensor configured to collect incoming signals including a first reflected sinusoidal light signal and a second reflected sinusoidal light signal (Schoenberg, [Fig. 2, [0028] “using a gated time of flight camera, the reflected light 220 is received as a reflected light pulse 222 with a pulse profile corresponding to the emitted light pulse 212. For an implementation using a phase modulation time of flight camera, the reflected light 220 is received as a modulated reflected light 224, modulated at the same frequency as its corresponding modulated emitted light 214, but with a phase difference from the modulated emitted light 214 corresponding to the time delay Δt” Schoenberg teaches an image sensor with plurality of pixels collects incoming signals including a first reflected sinusoidal light signal (a reflected light pulse 222 ) and a second reflected sinusoidal light signal (as a reflected light pulse 224, Fig. 2); and 
a processor configured to (Schoenberg, [0110] “FIG. 11, a processor 1104”): 
determine a first estimated distance to an object based on the first and second reflected sinusoidal light signals (Schoenberg, Fig. 3, [0044] “estimate distances obtained from distance calculation module 355” and [0073] “FIG. 9, “emitted light travels directly from the time of flight camera 710 to the reflector surface 750 along a first portion 910 (with a corresponding distance di” and [0072] “FIG. 8, The emitted light is reflected by the simulated target surface 740 directly back to the time of flight camera 710 along a second portion 820 of the direct path. The emitted light travels twice the precomputed distance for the target surface (di)” Schoenberg teaches determining a distance (910 di, 810 di) to an object (target/reflector surface 750) based on the first and second sinusoidal signals (910, 810, Figs. 9, 8), and 
determine a corrected distance using a look-up table (Schoenberg, Fig. 3, [0044] “depth imaging measurements obtained from frame buffer 310, and/or estimated distances obtained from distance calculation module 355, determine a position and an orientation for a simulated target surface…values determined from those depth imaging measurements (such as distances or 3D coordinates), to determine a best fitting 3D plane” and [0088] “FIG. 4, at 480 the method 400 includes a distance correction generation module 350 arranged to obtain the simulated multipath response for the current target surface generated by the light transport simulation module 345 and generate a depth measurement correction for the current target surface” and [0099] “In some implementations, the distance calculation module 355 may utilize lookup tables and interpolation to generate a normalized imaging measurement response” and [0103] “As a result, the processing at 490 or by the distance calculation module 355 provides a depth image (which may be stored in, for example, the frame buffer 310, including an in-place correction of the depth imaging measurements originally stored in the frame buffer 310) at the full original resolution of the time of flight camera 305 that has been corrected for multipath interference” Schoenberg teaches determine a corrected distance from precomputed distance values (e.g. [0072] , Fig. 8) determined from those depth imaging measurements correction for the current target surface using a look-up table (referred to as a frame buffer 310).
However, Schoenberg does not explicitly teach a light source configured to emit a nonsinusoidal light signal during a first time interval; an image sensor comprising a plurality of pixels, the image sensor configured to collect incoming signals including a first reflected nonsinusoidal light signal and a second reflected nonsinusoidal light signal; determine a first estimated distance to an object based on the first and second reflected nonsinusoidal light signals;
Murtagh teaches a light source configured to emit a nonsinusoidal light signal during a first time interval; an image sensor comprising a plurality of pixels, the image sensor configured to collect incoming signals including a first reflected nonsinusoidal light signals (Murtagh, Fig. 2, [0072] “The pump light source 11 produces a light beam having a single wavelength, and [0073] “a light beam 6 reflected from a sample 5 to the dispersive system 8 such as a spectrograph 8” and Fig. 4, [0103] “the process of reading in sequence the signals from all the pixels in the detector is repeated a multiple M of times during a time interval equal to the period of the modulation, a modulated waveform which is non-sinusoidal, more than four measurements must be made in order to correctly measure the amplitude and phase of the modulated signal” and [0098] “The amplitude of both the unmodulated reflectance signal R and the modulated reflectance signal .DELTA.R will in general be different for each detector pixel, as shown in the lower panels of FIGS. 4 and 5” Murtagh teaches a light source produces a light signal (light beam) and a reflected light signal. Fig. 4 shows two incoming reflected non-sinusoidal signals, a first reflected non-sinusoidal signal R and second reflected non-sinusoidal DELTA. R signal during a time interval as signals received at the time of flight camera are incoming signals;
Schoenberg and Murtagh are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Schoenberg to combine with non-sinusoidal light signals (as taught by Murtagh) in order to apply non-sinusoidal light signal and reflected non-sinusoidal light signal during a time interval because Murtagh can provide a light source produces a light signal (light beam) and a reflected light signal. Fig. 4 shows two incoming reflected non-sinusoidal signals, a first reflected non-sinusoidal signal R and second reflected non-sinusoidal DELTA. R signal during a time interval as signals received at the time of flight camera are incoming signals (Murtagh, Fig. 2, [0072], Fig. 4, [0103]). Doing so, it may provide demodulation algorithm for a case of a non-sine wave modulated signal for a single period of the modulation (Murtagh, [0058]).
Regarding Claim 2, Schoenberg as modified discloses the image processing system of claim 1, wherein the image sensor is further configured to calculate a first set of measurements of the first and second reflected nonsinusoidal light signals (Schoenberg, [0073] “FIG.9, emitted light travels directly from the time of flight camera 710 to the reflector surface 750 along a first portion 910 (with a corresponding distance di, the precomputed distance for the reflector surface 750) of the illustrated “two bounce” indirect path. The emitted light is reflected by the reflector surface 750 to the simulated target surface 740 along a second portion 920 (with a corresponding  distance dij) of the indirect path. The emitted light travels a total indirect path length (Dij) of di+dij+dj” and [0072] “FIG.8, The emitted light travels twice the precomputed distance for the target surface (di), resulting in a path length of 2×di, which affects the first amount of light” The combination between Schoenberg and Murtagh can be used to teaches calculate a first set of measurements of the first and second reflected (indirect/direct path length reflected light signals) reflected nonsinusoidal light signals (as taught by Murtagh, [0066] [0103]).
Regarding Claim 3, Schoenberg as modified discloses the image processing system of claim 2, wherein the processor receives the first set of measurements from the image sensor and processes the first set of measurements to determine a second set of measurements, wherein the second set of measurements is smaller than the first set of measurements (Schoenberg, [0073] “FIG.9, emitted light travels directly from the time of flight camera 710 to the reflector surface 750 along a first portion 910 (with a corresponding distance di, the precomputed distance for the reflector surface 750) of the illustrated “two bounce” indirect path. The emitted light is reflected by the reflector surface 750 to the simulated target surface 740 along a second portion 920 (with a corresponding  distance dij) of the indirect path. The emitted light travels a total indirect path length (Dij) of di+dij+dj” and [0072] “FIG.8, The emitted light travels twice the precomputed distance for the target surface (di), resulting in a path length of 2×di, which affects the first amount of light” The combination between Schoenberg and Murtagh can be used to teaches determine a second set of measurements (direct path length Di of 2 x di) is smaller than a first set of measurements (indirect path length (Dij) of di+dij+dj”). 
Regarding Claim 4, Schoenberg as modified discloses the image processing system of claim 3, wherein the processor performs dimensionality reduction on the first set of measurements to generate the second set of measurements (Schoenberg, [0073] “The emitted light travels a total indirect path length (Dij) of di+dij+dj. which affects the second amount of light. The first amount of light may also be reduced based on orientations of the target surface 740 and the reflector surface 750 relative to the time of flight camera 710 and each other, and estimated albedos of the target surface 740 and the reflector surface” Schoenberg teaches reduction is based on orientation of the target surface and the reflector surface relative to the time of flight camera  of the first set of measurements to generate the second set of measurements.
Regarding Claim 5, Schoenberg as modified discloses the image processing system of claim 3, wherein the processor performs discretization on the first set of measurements to generate the second set of measurements (Schoenberg, [0110] “FIG. 11, a processor 1104” and [0073] “FIG.9, emitted light travels directly from the time of flight camera 710 to the reflector surface 750 along a first portion 910 (with a corresponding distance di, the precomputed distance for the reflector surface 750) of the illustrated “two bounce” indirect path. The emitted light is reflected by the reflector surface 750 to the simulated target surface 740 along a second portion 920 (with a corresponding  distance dij) of the indirect path. The emitted light travels a total indirect path length (Dij) of di+dij+dj” and [0072] “FIG.8, The emitted light travels twice the precomputed distance for the target surface (di), resulting in a path length of 2×di, which affects the first amount of light” Schoenberg teaches the processor performs separation (discretization) on the first set of measurements (indirect path length of the target surface 740 and the reflector surface 750) to generate the second set of measurements (direct path length Di of 2 x di, Fig. 8).
Regarding Claim 6, Schoenberg as modified discloses the image processing system of claim 5, wherein discretization comprises selecting a discrete set of values from the first set of measurements, and wherein the look-up table stores precomputed solutions to the discrete set of values (Schoenberg, [0072] “FIG. 8, The emitted light travels twice the precomputed distance for the target surface (di), resulting in a path length of 2×di, which affects the first amount of light” and [0099] “In some implementations, the distance calculation module 355 may utilize lookup tables and interpolation to generate a normalized imaging measurement response” and [0103] “As a result, the processing at 490 or by the distance calculation module 355 provides a depth image (which may be stored in, for example, the frame buffer 310, including an in-place correction of the depth imaging measurements originally stored in the frame buffer 310) at the full original resolution of the time of flight camera 305 that has been corrected for multipath interference” Schoenberg teaches a separation (discretization) includes different precomputed distance values (Figs. 9, 8) from a set of measurements (the depth imaging measurements) stored in a look-up tables (a frame buffer 310 stored correction of the depth imaging measurements e.g. precomputed distance values).
Regarding Claim 7, Schoenberg as modified discloses the image processing system of claim 2, wherein the look-up table comprises stored corrected depth data for respective subsets of the first set of measurements (Schoenberg, [0099] “In some implementations, the distance calculation module 355 may utilize lookup tables and interpolation to generate a normalized imaging measurement response” and [0103] “As a result, the processing at 490 or by the distance calculation module 355 provides a depth image (which may be stored in, for example, the frame buffer 310, including an in-place correction of the depth imaging measurements originally stored in the frame buffer 310) at the full original resolution of the time of flight camera 305 that has been corrected for multipath interference” Schoenberg teaches a set of measurements (the depth imaging measurements) stored in a look-up tables (a frame buffer 310 stored correction of the depth imaging measurements e.g. precomputed distance values).
Regarding Claim 8, Schoenberg as modified discloses the image processing system of claim 1, wherein the processor is further configured to undergo a calibration step (Schoenberg, [0099] “the relationship between a distance d and its normalized imaging measurement response S(d) can be specific to an individual time of flight camera or device including the camera, with S(d) determined based on a camera-specific and/or device-specific calibration” and [0038] “FIG. 4, at 410 the method 400 includes receiving depth imaging measurements for pixels for a frame captured by the time of flight camera 305” and [0103] “As a result, the processing at 490 or by the distance calculation module 355 provides a depth image…at the full original resolution of the time of flight camera 305 that has been corrected for multipath interference” Schoenberg teaches a calibration steps for the time of flight camera (305, Fig. 4).
Regarding Claim 9, Schoenberg as modified discloses a method for depth determination in an image to resolve multi-path corruption (Schoenberg, [0010] “FIG.4, methods for correcting multipath interference in determining distances to features in a scene”), comprising: 
emitting a nonsinusoidal light signal from a light source during a first time interval;  45ATTORNEY DOCKET NO.PATENT APPLICATION 26256.0727-NP (APD6844-2) 
receiving first and second reflected nonsinusoidal light signals at an imager array; 
performing time of flight measurements on the first and second nonsinusoidal light signals to generate a first set of measurements; 
receiving the first set of measurements at a processor; 
determining, at the processor, a first estimated distance to an object based on the first set of measurements; and 
determining a corrected distance based on the first set of measurements using a look-up table.  
Claim 9 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 10, Schoenberg as modified discloses the method of claim 9, further comprising generating a second set of measurements using the first set of measurements, wherein the second set of measurements is smaller than the first set of measurements.  
Claim 10 is substantially similar to claim 3 is rejected based on similar analyses.
Regarding Claim 11, Schoenberg as modified discloses the method of claim 10, further comprising performing dimensionality reduction on the first set of measurements to generate the second set of measurements.  
Claim 11 is substantially similar to claim 4 is rejected based on similar analyses.
Regarding Claim 12, Schoenberg as modified discloses the method of claim 10, further comprising discretizing the first set of measurements to generate the second set of measurements.  
Claim 12 is substantially similar to claim 5 is rejected based on similar analyses.
Regarding Claim 13, Schoenberg as modified discloses the method of claim 12, wherein discretizing the first set of measurements comprises selecting a discrete set of values from the first set of measurements, 46ATTORNEY DOCKET NO.PATENT APPLICATION 26256.0727-NP (APD6844-2)and wherein the look-up table comprises stored precomputed solutions for the discrete set of values.  
Claim 13 is substantially similar to claim 6 is rejected based on similar analyses.
Regarding Claim 14, Schoenberg discloses the method of claim 9, wherein the look-up table comprises stored corrected depth data for respective subsets of the first set of measurements.  
Claim 14 is substantially similar to claim 7 is rejected based on similar analyses.
Regarding Claim 15, Schoenberg as modified discloses the method of claim 9, further comprising calibrating processor distance measurements.  
Claim 15 is substantially similar to claim 8 is rejected based on similar analyses.
Regarding Claim 16, Schoenberg as modified discloses an imaging apparatus for resolving multi-path corruption (Schoenberg, [0002] “time of flight camera systems suffer from multipath interference. This results in corrupted sensor measurements” and [0003] Removing the effect of multipath is therefore a crucial component for enhancing the accuracy of time of flight camera systems” Schoenberg teaches a time of flight camera device for resolving multipath corruption), comprising: 
a light source configured to emit a nonsinusoidal light signal during a first time interval; 
an image sensor comprising a plurality of pixels, the image sensor configured to collect incoming signals including a first reflected nonsinusoidal light signal and a second reflected nonsinusoidal light signal; 
means for determining a first estimated distance to an object based on the first and second reflected nonsinusoidal light signals; and 
means for determining a corrected distance using a look-up table.  
Claim 16 is substantially similar to claim 1 and is rejected based on similar analyses.
Regarding Claim 17, Schoenberg as modified discloses the imaging apparatus of claim 16, further comprising means for generating a first set of measurements of the first and second reflected nonsinusoidal light signals.  
Claim 17 is substantially similar to claim 2 and is rejected based on similar analyses.
Regarding Claim 18, Schoenberg as modified discloses the imaging apparatus of claim 17, further comprising means for processing the first set of measurements to determine a second set of measurements, wherein the second set of measurements is smaller than the first set of measurements.  
Claim 18 is substantially similar to claim 3 and is rejected based on similar analyses.
Regarding Claim 19, Schoenberg as modified discloses the imaging apparatus of claim 18, wherein processing the first set of measurements to determine the second set of measurements includes performing dimensionality reduction on the first set of measurements to generate the second set of measurements.  
Claim 19 is substantially similar to claim 4 and is rejected based on similar analyses.
Regarding Claim 20, Schoenberg as modified discloses the imaging apparatus of claim 18, wherein processing the first set of measurements to determine the second set of measurements includes performing discretization on the first set of measurements to generate the second set of measurements.
Claim 20 is substantially similar to claim 4 and is rejected based on similar analyses
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Dorrington et al. (U.S. 2015/0253429 A1) and Thurner et al. (U.S. 2018/0106891 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611